Citation Nr: 1827816	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-31 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for thoracic strain with scoliosis.

2.  Entitlement to an initial compensable disability rating for maxillary sinusitis prior to August 30, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for ganglion cyst, right wrist.

4.  Entitlement to an initial disability rating in excess of 10 percent ganglion cyst, left wrist.

5.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis prior to August 30, 2017 and in excess of 20 percent thereafter.

6.  Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome/tendonitis, right wrist.

7.  Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome, left wrist.

8.  Entitlement to an initial compensable disability rating for migraine headaches.

9.  Entitlement to an initial compensable disability rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to January 2009.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions dated in October 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in March 2018; the transcript is of record.


The issues of entitlement to service connection for a thoracic strain, and increased ratings for chronic sinusitis, allergic rhinitis, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a March 2018 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated her request to withdraw from appellate status the issues of entitlement to increased ratings for right and left ganglion cysts, left plantar fasciitis, and right and left carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for right wrist ganglion cyst, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for left wrist ganglion cyst, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for left foot plantar fasciitis, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for right wrist carpal tunnel syndrome, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an increased rating for left wrist carpal tunnel syndrome, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and an appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2017).

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to increased ratings for right and left ganglion cysts, left plantar fasciitis, and right and left carpal tunnel syndrome, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to increased ratings for right and left ganglion cysts, left plantar fasciitis, and right and left carpal tunnel syndrome, and they are therefore dismissed.


ORDER

Entitlement to an initial disability rating in excess of 10 percent ganglion cyst, left wrist is dismissed.

Entitlement to an initial disability rating in excess of 10 percent ganglion cyst, right wrist is dismissed.

Entitlement to an initial compensable disability rating for left foot plantar fasciitis prior to August 30, 2017 and in excess of 20 percent thereafter is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome/tendonitis, right wrist, is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for carpal tunnel syndrome, left wrist, is dismissed.


REMAND

The Veteran asserts increased ratings are warranted for her service-connected chronic sinusitis, migraine headaches, and rhinitis.  However, the Veteran's private treatment records are only dated through February 2012, and during the September 2017 examinations, the Veteran reported ongoing treatment.  As such, the Board finds there are outstanding treatment records which may be relevant to the Veteran's claims, and a remand is necessary. 

The Veteran asserts service connection for a thoracic spine is warranted.  Service treatment records include complaints of back pain as well as treatment with physical therapy.  Post-service treatment records also include complaints of back pain.  A September 2017 spine examination showed a diagnosis of thoracic strain and mild scoliosis.  The examiner recognizes there is a long history of chronic back pain.  However, the examiner opined that during service, the Veteran's back pain was acute only and there is no evidence of chronicity of care.  However, the Board notes that private treatment records dated through February 2012 include complaints of back pain.  As noted above, a remand is necessary for outstanding private treatment records; therefore, an additional opinion is necessary after any relevant treatment records are added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to her claims, of specific interest are any private treatment records dated after February 2012.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran, for which she has provided any necessary authorization that have not been previously secured and associate them with the claims folder.

2.  After completion of directive #1, obtain an additional VA opinion as to whether her thoracic strain is causally connected to the Veteran's active service.

The examiner should confirm review of the claims file.  Based on the review of the Veteran's pertinent history, to include her in-service and post-service complaints of back pain, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that her diagnosed thoracic strain with scoliosis is casually related to her period of active service.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony. 

3.  After completing the above, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


